Motion Granted; Appeal Dismissed and Memorandum Opinion filed
February 6, 2014.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-13-00914-CR

                 EX PARTE MARVIN R. ZEPEDA, Appellant



                    On Appeal from the 185th District Court
                             Harris County, Texas
                       Trial Court Cause No. 1354291A

                  MEMORANDUM                    OPINION


      The trial court denied appellant’s application for writ of habeas corpus and
appellant filed a timely notice of appeal.

      On January 27, 2014, appellant filed a motion to voluntarily dismiss this
appeal. The motion is not signed by appellant as required by Texas Rule of
Appellate Procedure 42.2(a). However, appellant’s counsel avers that appellant has
been deported to her country of nationality, El Salvador, and no longer wishes to
pursue this appeal. Counsel stated that “All facts recited in this motion are within
the personal knowledge of the counsel signing this motion[.]”

      Based on counsel’s statement that it is within his personal knowledge that
appellant has been deported to El Salvador and no longer wishes to pursue this
appeal, we conclude that good cause exists to suspend the operation of Rule
42.2(a) in this case. See Tex. R. App. P. 2.

      Accordingly, we dismiss the appeal.



                                   PER CURIAM


Panel consists of Justices Boyce, Christopher, and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                           2